PER CURIAM.
Sabino Cruz Ventura appeals an order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We find no merit in Ventura’s claims, and therefore, we affirm. However, we note that although Ventura pleaded guilty to second-degree murder, the judgment form and minutes of the plea hearing inaccurately reflect that he pleaded to second-degree felony murder. We therefore remand with directions to the postconviction court to correct the scrivener’s error which is apparent on the face of the record and which the postconviction court noted in its order of denial. See Stern v. State, 833 So.2d 190, 190 (Fla. 4th DCA 2002).
Affirmed and remanded.
ALTENBERND, CRENSHAW, and MORRIS, JJ., Concur.